Citation Nr: 1311662	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to March 25, 2005, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service essentially from March 1981 to July 1992.  He also had a period of active duty for training from May to August of 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted entitlement to a TDIU effective July 21, 2005.  The Veteran appealed claiming entitlement to an earlier effective date.  In January 2009, the RO granted an earlier effective date of March 25, 2005.  The Veteran continued his disagreement with the assigned effective date.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in September 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted for additional development of the Veteran's claim for a TDIU prior to March 25, 2005.

The Board notes that assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, however, the Board finds that the facts fall outside of the normal regulatory set up for assigning effective dates for the award of a TDIU.  In the present case, the Veteran had sought service connection for his back disability since he was discharged from service in July 1992.  He was initially denied service connection in a February 1994 rating decision.  Subsequently, he was denied service connection for his back disability in rating decisions issued in March 1998 and September 2005.  However, in a July 2006 rating decision, the RO reopened the Veteran's claim and granted service connection for thoracic myelopathy, status post laminectomy, with degenerative disc disease lumbosacral spine (spine disability) and evaluated it as 60 percent disabling effective October 28, 1997.  An evaluation of 100 percent was assigned effective September 9, 1998, based on surgical or other treatment necessitating convalescence.  An evaluation of 60 percent was then assigned effective February 1, 1999.  The Veteran disagreed with the effective date of October 28, 1997.  Thereafter, in a December 2006 rating decision, the RO granted an earlier effective date of July 18, 1992, for the grant of service connection for the now service-connected spine disability, the date after the Veteran was discharged from service.  In doing so, it evaluated his spine disability as 10 percent disabling from July 18, 1992, until October 27, 1997.

The Veteran essentially argues that, since service connection was not granted until 2006 but the effective date was taken back retrospectively, that his claim for a TDIU should also be taken back retroactively because how could he file for a claim when he was not service-connected for the disability upon which the TDIU was granted.  The RO, however, has limited the effective date for the award of a TDIU to March 25, 2005, the date it states was the first informal claim for a TDIU submitted by the Veteran.

The Board notes that the facts in the present case are very similar to those in Rice v. Shinseki, 22 Vet. App. 447 (2009), except in the present case the Veteran had submitted evidence of unemployability before service connection was granted for his spine disability in the July 2006 rating decision.  In Rice, the veteran had submitted evidence of unemployability within one year of the rating decision granting service connection.  In that decision, the Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation for an already service-connected disability.  The distinction between the two is important for purposes of assigning an effective date for an award of compensation as different statutory and regulatory provisions apply depending on whether the claim is an original claim for service connection or one for increased compensation.  Id. at 453-54.  The Court stated that, because the veteran was challenging the initial disability rating assigned for the disability upon which he based his assertion of unemployability, the determination of whether he was entitled to a TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability.  Id. at 454-55.  

The Board finds that such is the case here.  Because the Veteran had actually claimed unemployability due to his spine disability prior to the grant of service connection for it, the determination of whether he was entitled to a TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability.  Thus, the Board finds that the effective date is not limited to the date of "claim" as held by the RO but rather, since service connection has been awarded effective to July 1992, may potentially extend back to that date should the evidence establish entitlement to a TDIU.  In the present case, however, the Board notes that the Veteran has limited his claim for an earlier effective date by claiming that October 28, 1997, the date that entitlement to an award of 60 percent was granted for his service-connected spine disability should control, although the Veteran has alleged that he has not been employed since 1995 because of his service-connected spine disability and bilateral knee disabilities.

Consequently, the Board finds there is the potential for an effective date earlier than March 25, 2005, should the evidence establish entitlement to a TDIU before that date.  Development for a TDIU prior to that date, however, has not been fully accomplished.  Hence, remand is warranted for such development.

Initially, the Board notes that, on his VA Form 9, the Veteran states that he applied for Social Security disability in 1999, which was awarded in 2000.  Those records are likely to contain relevant evidence regarding the Veteran's employability and, thus, should be obtained.  

Furthermore, Social Security Administration employment and income records would be beneficial in determining the Veteran's employability since 1995 and should be requested on remand.  If necessary, a release should be obtained from the Veteran to obtain these Social Security Administration records.

In addition, although the Veteran stated that he has not worked since 1995 when he worked for the U.S. Postal Service (and the U.S. Postal Service has confirmed his last date of employment was May 31, 1995), there is evidence in the record indicating the Veteran may have attended school thereafter for retraining.  At a VA examination conducted in December 1997, the Veteran reported that he was currently a student.  The Veteran has also reported that he applied for Vocational Rehabilitation through VA and was attending school but he tripped and fell and had to stop going to school because of his back and knees.  He stated that this happened before the surgery on his spine, which occurred in September 1998.  (See January 2007 VA Form 21-4138.)  This statement is consistent with his report at the 1997 VA examination that he was in school before his spine surgery.  In his VA Form 9 filed in November 2009, however, the Veteran stated that, after his back surgery, he attended college for about a year (majoring in Education) under Vocational Rehabilitation but was unable to continue because of his physical problems.  This statement is consistent with the prior statement in that the Veteran reported going to school through Vocational Rehabilitation; however, it is inconsistent as to when he went to school.  The Board notes that the claims file contains an email from Vocational Rehabilitation that indicates the Veteran was assessed in August 1999 and found to have an employment handicap but it was feasible for him to be retrained to become a middle school teacher.  

Given the inconsistencies in the record regarding when the Veteran attended college, the Board finds that clarification needs to be obtained.  First, the Veteran should be contacted and asked to provide VA with information regarding any periods of schooling he has had since 1995, such as the name of the educational institution he attended, the course of study he was pursuing, and the period of time that he attended.  He should also be asked to submit transcripts or other documentation relating to such education if possible.

In addition, the Board finds that the email from Vocational Rehabilitation is not sufficient but rather the Veteran's vocational rehabilitation file should be obtained for review of all records relating to services provided to him.

Furthermore, the Board questions whether the Veteran's full VA treatment records have been associated with his claims file.  It appears that we have all of the records relating to his back surgery in September 1998 along with subsequent physical therapy records through January 1999; however, it is not clear that we have all the records of treatment relating to his spine disability prior to the surgery, especially from 1995 when he claims he stopped working because of his spine disability.  It is also unclear that we have all of his follow up treatment records, especially those with the Veteran's neurosurgeon, since the only records in the claims file showing follow up are from March and April of 1999.  The Board further notes that the available VA treatment records demonstrate the Veteran was lost to care between May 2001 and April 2003.  VA treatment records from April 2003 to May 2006 appear to be complete.  Thus, the Board finds that efforts to obtain missing treatment records from 1995 to 2001 should be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the following records for the Veteran from the Social Security Administration - (1) the adjudication and medical records related to his application for disability compensation, and (2) records of his employment and income history.  If necessary, appropriate releases should be obtained.  Associate all correspondence and any records received with the claims file.

2.  Contact the Veteran and ask him to identify each institution of higher education (in other words, college or university) he has attended since his discharge from service in July 1992, the time period he attended such institution, the course of study he was pursuing, and if he received VA benefits in relation to such education (especially Vocational Rehabilitation benefits).  The Veteran should be asked to provide transcripts from each period of schooling or other documents relating thereto if available.

3.  Associate with the claims file the Veteran's VA Vocational Rehabilitation file.  If said file has been archived, it should be recovered.  If said file is unrecoverable, then a formal finding of unavailable should be made and a memorandum of such finding associated with the claims file and the Veteran properly notified.

4.  Associate with the Veteran's claims file VA treatment records from the VA Medical Center in Charleston, South Carolina, not already obtained for the period of 1995 to 2001.

5.  Thereafter, the Veteran's claim should be readjudicated.  In readjudicating the Veteran's claim, the principles set forth in Rice v. Shinseki, 22 Vet. App. 447 (2009) (which the Board sets forth in the body of this remand) should be applied in determining the effective date of the award of a TDIU given that such award was based upon the Veteran's spine disability for which service connection was established in a July 2006 rating decision with a retroactive award of an initial 60 percent disability rating being assigned back to October 28, 1997.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


